DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20180088409).

    PNG
    media_image1.png
    727
    960
    media_image1.png
    Greyscale

Regard to claim 1, Lee et al. disclose a display device, comprising: 
a scan line 122 extending in a first direction; 
a storage line [a sustain line 125 may be adjacent to the edge of a pixel electrode 180, which will be described later, and a predetermined capacitance may be provided between the pixel electrode 180 and the sustain line 125] parallel to the scan line; 
a first data line 162 disposed on the scan line and the storage line, the first data line 122 extending in a second direction crossing the first direction; 
a second data line 162 parallel to the first data line; 
a transistor including 
a control electrode [a gate electrode 124] protruding from the scan line, 
a source electrode 165 protruding from the first data line, and 
a drain electrode 166 spaced apart from the source electrode and including a drain electrode extending portion; 
a pixel electrode 180 disposed between the first data line 162 and the second date line 162 and connected to the drain electrode extending portion; and 
a first extending portion [protrusion pattern 191 is disposed on the pixel electrode 180 and the shielding electrode 185] between the second data line and the drain electrode extending portion in a plan view (see extended Fig. 1 above).

Regard to claim 13, Lee et al. disclose a display device, comprising: 
a first pixel including a transistor and a pixel electrode connected to the transistor (see extended Fig. 1 above); 
a second pixel adjacent to the first pixel in a first direction; 
a scan line 122 extending in the first direction, the scan line configured inherently to provide a scan signal to the first pixel and the second pixel [the gate line 122 transmits a gate voltage. The gate voltage may be provided by an external source and may have a variable level.  The turning on or off of the TFT 167 may be controlled by the level of the gate voltage [0044]]; 
a storage line [a sustain line 125] parallel to the scan line, the storage line configured inherently to provide a storage voltage to the first pixel and the second pixel [a sustain line 125 may be adjacent to the edge of a pixel electrode 180, which will be described later, and a predetermined capacitance may be provided between the pixel electrode 180 and the sustain line 125; therefore, the sustain line 125 inherently a storage voltage for the predetermined capacitance]; 
a first data line 162 disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction and configured inherently to provide a first data signal to the first pixel [the data line 162 may provide a data voltage to the source electrode 165. The data voltage may be provided by an external source and may have a variable level. The pixel electrode 180 may be physically connected to the drain electrode 166 via the contact hole 174 and may receive the data voltage from the drain electrode 166 [0067]]; 
a second data line parallel to the first data line, the second data line configured inherently to provide a second data signal to the second pixel; and 
a first extending portion [protrusion pattern 191 is disposed on the pixel electrode 180 and the shielding electrode 185] between the second data line and a pixel electrode connecting portion in which the transistor and the pixel electrode are connected in a plan view (see extended Fig. 1 above).  

Regard to claims 3 and 15, Lee et al. disclose the display device, wherein the first extending portion [protrusion pattern 191 is disposed on the pixel electrode 180 and the shielding electrode 185] extends in the second direction (of data lines).  

Regard to claims 4 and 16, Lee et al. disclose the display device, wherein the storage line 125 includes the first extending portion [protrusion pattern 191 is disposed on the pixel electrode 180 and the shielding electrode 185].


Regard to claims 6 and 18, Lee et al. disclose the display device further comprising: a shielding electrode 185 disposed on a same layer as the pixel electrode [the pixel electrode 180 may include the stem electrode 181, branch electrodes 182, edge electrodes 183, and the expansion electrode 184], the shielding electrode 185 overlapping the first data line 162 and the second data line 162.  

Regard to claim 10, Lee et al. disclose the display device, wherein the storage line 125 is disposed on a same layer as the scan line [a gate line 122, a gate electrode 124, a sustain line 125, a light-shielding line 126 are disposed on the lower substrate 110 [0041]].

2.	Claims 1-5, 10-11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20100123845).

    PNG
    media_image2.png
    727
    708
    media_image2.png
    Greyscale

Regard to claim 1, Kim et al. disclose a display device, comprising: 
a scan line GL extending in a first direction; 
a storage line SL parallel to the scan line; 
a first data line DL disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction; 
a second data line DL parallel to the first data line; 
a transistor TR including 
a control electrode GE protruding from the scan line, 
a source electrode SE protruding from the first data line, and 
a drain electrode DE spaced apart from the source electrode and including a drain electrode extending portion; 
a pixel electrode 190 disposed between the first data line and the second date line and connected to the drain electrode extending portion; and 
a first extending portion between the second data line and the drain electrode extending portion in a plan view (see Figs. 1(extended) and 3A).  

Regard to claim 13, Kim et al. disclose a display device, comprising: 
a first pixel including a transistor and a pixel electrode 190 connected to the transistor; 
a second pixel adjacent to the first pixel in a first direction (see Fig. 1 extended); 
a scan line GL extending in the first direction, the scan line configured to provide a scan signal to the first pixel and the second pixel [The gate metal pattern includes the gate line GL and storage line SL extending along a first direction and a gate electrode GE of the switching element TR electrically connected to the gate line GL [0036]]; 
a storage line SL parallel to the scan line, the storage line configured to provide a storage voltage to the first pixel and the second pixel [The storage capacitor may charge predetermined charges in response to the data voltage Vd applied to the pixel electrode 190 and the common voltage Vcom applied to the storage line SL [0062]. The storage capacitor may charge predetermined voltages in response to the data voltage Vd applied to the pixel electrode 490 and the common voltage Vcom applied to the storage line SL [0091]]; 
a first data line DL disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction and configured to provide a first data signal to the first pixel [a data signal from the data signal line DL [0073]]; 
a second data line parallel to the first data line, the second data line configured to provide a second data signal to the second pixel; and 
a first extending portion between the second data line and a pixel electrode connecting portion in which the transistor and the pixel electrode are connected in a plan view.  

Regard to claims 2 and 14, Kim et al. disclose the display device, wherein a gap between the drain electrode extending portion DE and the second data line is less than a gap between the drain electrode extending portion and the first data line.  

Regard to claims 3 and 15, Kim et al. disclose the display device, wherein the first extending portion extends in the second direction (of data lines).  

Regard to claims 4 and 16, Kim et al. disclose the display device, wherein the storage line 125 includes the first extending portion (see Figs 1 and 3A, 4A).



Regard to claim 10, Kim et al. disclose the display device, wherein the storage line 125 is disposed on a same layer as the scan line (see Figs 1 and 3A, 4A).

Regard to claim 11, Kim et al. disclose the display device, wherein the storage line includes a storage electrode overlapping the drain electrode extending portion.  

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20110181502).

    PNG
    media_image3.png
    502
    765
    media_image3.png
    Greyscale

Regard to claim 1, Kim et al. disclose a display device, comprising: 
a scan line GL extending in a first direction; 
a storage line SL parallel to the scan line; 
a first data line DL disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction; 
a second data line parallel to the first data line; 
a transistor 120 including 
a control electrode 121 protruding from the scan line, 
a source electrode 124 protruding from the first data line, and 
a drain electrode 125 spaced apart from the source electrode and including a drain electrode extending portion; 
a pixel electrode 180 disposed between the first data line and the second date line and connected to the drain electrode extending portion; and 
a first extending portion [to form a storage electrode 130] between the second data line and the drain electrode extending portion in a plan view.  


a first pixel including a transistor and a pixel electrode connected to the transistor; 
a second pixel adjacent to the first pixel in a first direction (see Fig. 1 extended); 
a scan line GL extending in the first direction, the scan line configured to provide a scan signal to the first pixel and the second pixel [the gate driver receives a gate control signal to output a gate signal [0011]]; 
a storage line parallel to the scan line, the storage line configured to provide a storage voltage to the first pixel and the second pixel; 
a first data line disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction and configured to provide a first data signal to the first pixel [the data driver receives an image signal and a data control signal to output a data signal [0011]]; 
a second data line parallel to the first data line, the second data line configured to provide a second data signal to the second pixel [0011]; and 
a first extending portion [to form a storage electrode 130] between the second data line and a pixel electrode connecting portion in which the transistor and the pixel electrode are connected in a plan view.  

Regard to claims 2 and 14, Kim et al. disclose the display device, wherein a gap between the drain electrode extending portion 125 and the second data line is less than a gap between the drain electrode extending portion and the first data line.  

Regard to claims 3 and 15, Kim et al. disclose the display device, wherein the first extending portion extends in the second direction (of data lines).  

Regard to claims 4 and 16, Kim et al. disclose the display device, wherein the storage line SL includes the first extending portion [to form a storage electrode 130].

Regard to claims 5 and 17, Kim et al. disclose the display device, wherein the scan line GL includes the first extending portion [to form gate electrode 121].  

Regard to claims 6 and 18, Kim et al. disclose the display device further comprising: a shielding electrode 170 disposed on a same layer as the pixel electrode 180 (see Fig. 2), the shielding electrode overlapping the first data line and the second data line.  

Regard to claim 7, Kim et al. disclose the display device, wherein the shielding electrode 170 includes a second extending portion between the second data line and the drain electrode 125 extending portion in the plan view [to cover the gate line and TFT see Fig. 1].  

Regard to claims 8 and 20, Kim et al. disclose the display device, wherein the second extending portion extends in the first direction [to cover the gate line and TFT see Fig. 1].  

Regard to claim 9, Kim et al. disclose the display device, wherein the second extending portion at least partially overlaps the first extending portion [gate electrode 121].  


Regard to claim 11, Kim et al. disclose the display device, wherein the storage line SL includes a storage electrode 130 overlapping the drain electrode extending portion [to form the pixel electrode].  

Regard to claim 12, Kim et al. disclose the display device, wherein an area of the storage electrode 130 is less than an area of the drain electrode extending portion [to form the pixel electrode].  

Regard to claim 19, Kim et al. disclose the display device, wherein the shielding electrode 170 includes a second extending portion between the second data line and the pixel electrode connecting portion in the plan view.  

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20160246132).

    PNG
    media_image4.png
    637
    602
    media_image4.png
    Greyscale

Regard to claim 1, Cho et al. disclose a display device, comprising: 
a scan line 121 extending in a first direction; 
a storage line parallel to the scan line; 
a first data line 171 disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction; 
a second data line parallel to the first data line; 
a transistor including 
a control electrode 124 protruding from the scan line, 
a source electrode 173 protruding from the first data line, and 
a drain electrode 175 spaced apart from the source electrode and including a drain electrode extending portion; 
a pixel electrode 198 disposed between the first data line and the second date line and connected to the drain electrode extending portion; and 
a first extending portion between the second data line and the drain electrode extending portion in a plan view (see Fig. 1 above).  

Regard to claim 13, Cho et al. disclose a display device, comprising: 
a first pixel including a transistor and a pixel electrode connected to the transistor; 
a second pixel adjacent to the first pixel in a first direction; 
a scan line 121 extending in the first direction, the scan line configured inherently to provide a scan signal to the first pixel and the second pixel; 
a storage line parallel to the scan line (see Fig. 1 above), the storage line configured inherently to provide a storage voltage to the first pixel and the second pixel; 
a first data line 171 disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction and configured inherently to provide a first data signal to the first pixel; 
a second data line 171 parallel to the first data line, the second data line configured to provide a second data signal to the second pixel; and 
a first extending portion between the second data line and a pixel electrode connecting portion in which the transistor and the pixel electrode are connected in a plan view (see Fig. 1 above).  

Regard to claims 2 and 14, Cho et al. disclose the display device, wherein a gap between the drain electrode extending portion and the second data line is less than a gap between the drain electrode extending portion and the first data line.  

Regard to claims 3 and 15, Cho et al. disclose the display device, wherein the first extending portion extends in the second direction.  

Regard to claims 4 and 16, Cho et al. disclose the display device, wherein the storage line includes the first extending portion.  

Regard to claims 4 and 16, Cho et al. disclose the display device, wherein the scan line includes the first extending portion [to form gate electrode 124].  

Regard to claims 6 and 18, Cho et al. disclose the display device further comprising: a shielding electrode 273 disposed on a same layer as the pixel electrode (see Fig. 2), the shielding electrode overlapping the first data line and the second data line.  

Regard to claim 19, Cho et al. disclose the display device, wherein the shielding electrode includes a second extending portion between the second data line and the pixel electrode connecting portion in the plan view.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 8179490) disclose the pixel structure including a scan line formed on a substrate and a data line formed over the substrate defining a pixel area, a switch formed inside the pixel area on the substrate, a shielding electrode having a first portion and a second portion extending from the first portion, and formed over the scan line, the data line and the switch.
Kesho et al. (US 8786534) disclose a liquid crystal display device includes a first substrate including a first gate line and a second gate line, a storage capacitance line, a first source line and a second source line, a switching element, and a pixel electrode surrounded by the first gate line, the second gate line, the first source line and the second source line, the pixel electrode. The source shield electrode SS is opposed to each of the source line S1 and source line S2 (or the source shield electrode SS is located immediately above each of the source line S1 and source line S2).  
Nagano et al. (US 20060256249) disclose the liquid crystal display comprising first electrode patterns 11 arranged along the source lines 2 in a layer and second electrode patterns 12 arranged along the source lines 2 in a layer, with an interlayer insulation film 9 intervening, above the source lines 2, in positions where the second electrode patterns 12 do not substantially overlap the source lines 2, thereby, a leak electric field from the source lines 2 can be effectively shielded by the electrode patterns 11 arranged underneath the source lines and the electrode patterns 12 arranged above the source lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871